Citation Nr: 0818278	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-25 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	ABS Legal Advocates, P.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958.  

This case came before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the VA Regional Office in Wichita, Kansas 
that denied service connection for a back disorder as 
secondary to service-connected left knee disability.

The appellant was afforded a personal hearing in March 2004 
before an Acting Veterans Law Judge sitting at Wichita, 
Kansas.  The transcript is of record.  The Board remanded the 
issue for further development in January 2005.

The Board denied the veteran's claim in June 2007 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a joint motion by the 
parties, the Court vacated the Board's decision in December 
2007, and remanded the matter to the Board for further 
consideration.

The claim was remanded in February 2008 to schedule a 
personal hearing.  A hearing was conducted by videoconference 
in May 2008 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.  

Following review of the evidence, the appeal is once more 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran asserts that he now has a low back disorder that 
is causally related to his service-connected left knee 
disability.  The record discloses that he was afforded a VA 
examination in May 2003 subsequent to which the examiner 
stated that he did not believe the knee condition had created 
arthritic changes or a condition in the lumbosacral spine.  

In the joint motion by the parties to the appeal, it was 
noted that the Board had found that the May 2003 VA 
examination was adequate, and that it relied upon the 
physician's opinion in denying the claim.  It was pointed 
out, however, that although the examiner clearly articulated 
that the appellant's low back was not caused by his left knee 
disability, he did not address whether the service-connected 
left knee disorder aggravated the nonservice-connected low 
back disability.  The joint motion noted that additional 
disability resulting from aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a) (2007); Reiber v. 
Brown, 7 Vet.App. Allen v. Brown, 7 Vet.App. (1995).  It was 
found that re-examination might be necessary to determine if 
service connection was indicated for the veteran's low back 
disorder as the result of aggravation by service-connected 
disability.  

The Board thus finds that a special orthopedic examination is 
warranted for a more definitive and clarifying opinion as to 
the etiology of claimed low back disability, and whether or 
not it is related to a service-connected disorder.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the veteran testified on most recent personal 
hearing in May 2008 that he had seen various chiropractors 
outside of VA, and an orthopedist by the name of Dr. P------.  
The appellant should thus provide the names and addresses of 
any other practitioners he has seen for his back and knees, 
as well as authorization to retrieve those records  He also 
stated that he consistently sought treatment at Heartland VA 
for continuing back and knee symptoms.  The claims folder 
contains VA clinical records dating through May 16, 2006.  As 
there is notice of the existence of additional VA records, 
they must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).Th

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied since 
the most recent duty-to-assist 
letter in February 2003. See also 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice 
from VA must inform the claimant 
of any information and evidence 
not of record (1) that is 
necessary to substantiate the 
claim; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) must 
ask the claimant to provide any 
evidence in her or his possession 
that pertains to the claim in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).  He should also be 
notified regarding the criteria 
for rating a disability or 
establishing an effective date 
should service connection be 
granted. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran should be 
contacted by letter and requested 
to identify all healthcare 
providers, VA and non-VA, 
inpatient and outpatient who have 
treated him for his low back 
disorder since discharge from 
active duty.  He should be 
requested to complete and return 
the appropriate release forms so 
that VA can obtain any identified 
evidence, if not already of 
record.

3.  Outpatient/inpatient clinical 
records dating from May 17, 2006 
should be requested from Heartland 
VA and associated with the claims 
folder.

4.  The veteran should be 
scheduled for examination by a VA 
orthopedist to examine his low 
back and left knee.  All indicated 
tests and studies should be 
performed, and clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  
The claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  In a 
narrative format, a comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions.  Based on 
a thorough review of the evidence 
of record, the examiner should 
provide an opinion, with complete 
supporting rationale, as to 
whether it is at least as likely 
as not (50 percent probability or 
better) that the veteran now has a 
low back disorder that has been 
made chronically worse 
(aggravated) by the service-
connected left knee disability.  
If aggravation is found, the 
examiner should offer an 
assessment of the extent of 
additional disability of the low 
back resulting from aggravation by 
the left knee.

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

5.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  A copy of the examination 
notification should be associated 
with the claims folder.  Failure 
to appear for examination should 
be noted in the file. 

6.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a competent 
medical opinion.  If the report is 
insufficient, or if the requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

